 WESTINGHOUSE ELECTRIC CORPORATIONWestinghouse Electric CorporationandTruck Driversand Helpers Local Union No. 355,affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 5-CA-4274October 23, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn October 11, 1968, in Case 5-RC-6462, theRegionalDirector for Region 5 of the NationalLabor Relations Board certified Truck Drivers andHelpersLocalUnionNo. 355, affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousmen and Helpers of America,hereincalledtheUnion,asthebargainingrepresentativeoftheRespondentEmployer'struckdrivers. The unit at that time consisted of twotruckdrivers. Subsequently, the Union filed a chargein the instant case, alleging that the Respondent hadviolated Section 8(a)(5) of the Act by refusing tobargain with the Union pursuant to the aforesaidcertification, and thereafter, on January 22, 1969,theRegionalDirector issued a complaint.OnFebruary 28, 1969, the Board issued an Orderapprovingastipulationofthepartiesandtransferring the instant case to the Board forfindings of fact and conclusions of law, and theissuance of a Decision and Order. The Respondentfiled a memorandum in support of its position.Thereafter,on June 23, 1969, the Respondentfiledwith the Board a motion to dismiss thecomplaint, or, alternatively, to reopen the record. Insupport of its motion, the Respondent avers that onor about June 4, 1969, one of the two truckdriversin the unit voluntarily terminated his employment289with the Respondent, and that the Respondent hasno need and hence no intention of hiring areplacement.Accordingly,ongrounds that theBoardwillnot find a refusal to bargain in aone-man unit, the Respondent contends that the8(a)(5) proceeding should be dismissed.On July 16, 1969, the Board issued and servedupon the General Counsel and the Charging Party aNotice to Show Cause directing these parties toshow cause, if any there be, in writing, before July28, 1969, why the Respondent's motion for dismissalshould not be granted. An Answer to Notice toShow Cause was filed by the Union, in which itopposed the granting of the Respondent's motion todismiss on the grounds that Respondent had, in fact,refused to bargain, and that while it did not disputetheRespondent's allegations that one of the twotruckdrivershadvoluntarilyterminatedhisemployment, it did dispute that the Respondent doesnot need or intend to hire a replacement, contendingthat the loss of one driver was only temporary. Noresponse was received from the General Counsel.'The Board, having duly considered the matter,has determined that it would not effectuate thepolicies of the Act to proceed further in this matterinasmuch as the Board will not require an employerto bargain in a unit consisting of only one employee.2We shall, therefore, grant the Respondent's motionto dismiss the complaint.ORDERIt is hereby ordered that the Respondent's motionto dismiss this proceeding be, and it hereby is,granted, and that the complaint herein, issued by theRegional Director on January 22, 1969, be, and ithereby is, dismissed.'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-member panel'Virginia-Carolina Chemical Corporation,104 NLRB 69179NLRB No. 49